Title: To Benjamin Franklin from Dumas, 29 March 1781
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


MonsieurLahaie 29e. Mars 1781
Vous verrez par l’incluse, que vous voudrez bien avoir la bonté d’acheminer comme les précédentes, l’état languissant des affaires ici. Cela fait pitié. Il faudra pourtant qu’on se reveille de cette léthargie: car l’Angleterre a refusé la médiation de la Russie; & le Roi de P—— commence à montrer de l’humeur contre l’Angl. Mr. Adams, qui est depuis quelque temps à Leide, où il se plait mieux qu’à Amsterdam, n’est pas moins impatienté que moi de l’inaction où l’on est.
Je suis, en attendant mieux, avec un très grand respect, Monsieur Votre très-humble & très-obéissant serviteur
Dumas
à S. E. Mr. B. Franklin
